USCA4 Appeal: 21-1177     Doc: 42        Filed: 03/23/2022     Pg: 1 of 8




                                            PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 21-1177


        EVENS JULMICE,

                    Petitioner,

        v.

        MERRICK B. GARLAND, Attorney General,

                    Respondent.


        On Petition for Review of an Order of the Board of Immigration Appeals.


        Argued: January 27, 2022                                      Decided: March 23, 2022


        Before RICHARDSON, RUSHING, and HEYTENS, Circuit Judges.


        Petition granted; vacated and remanded by published opinion. Judge Heytens wrote the
        opinion, in which Judge Richardson and Judge Rushing joined.


        ARGUED: Jennifer Sheethel Varughese, ROTH JACKSON GIBBONS CONDLIN, PLC,
        McLean, Virginia, for Petitioner. Spencer Stephen Shucard, UNITED STATES
        DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent. ON BRIEF: Brian
        Boynton, Acting Assistant Attorney General, Keith I. McManus, Assistant Director, Office
        of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent.
USCA4 Appeal: 21-1177       Doc: 42          Filed: 03/23/2022       Pg: 2 of 8




        TOBY HEYTENS, Circuit Judge:

               A federal statute gives the Attorney General discretion to grant waiver of removal

        to a person who “is the . . . son[ ] or daughter of a citizen of the United States.”

        8 U.S.C. § 1227(a)(1)(H)(i)(I). The Board of Immigration Appeals concluded petitioner

        Evens Julmice is categorically ineligible under that provision because his U.S. citizen

        father is no longer living. But the statutory text includes no living-parent requirement, so

        we grant the petition for review, vacate the Board’s decision, and remand for the agency to

        determine whether, as a matter of discretion, Julmice should receive a waiver.

                                                        I.

               Congress allocates a certain number of immigrant visas per year for “the unmarried

        sons or daughters of citizens of the United States.” 8 U.S.C. § 1153(a)(1). Julmice applied

        for and received one of those visas while his U.S. citizen father was still living. But Julmice

        was ineligible for such a visa because he had been married for five years when he applied

        for it. And misrepresenting his marital status, in turn, rendered Julmice removable from the

        United States. See §§ 1182(a)(6)(C)(i), 1227(a)(1)(A).

               The Attorney General, however, has discretion to waive removal “for any

        alien . . . who . . . is the spouse, parent, son, or daughter of a citizen of the United States or

        of an alien lawfully admitted to the United States for permanent residence.” 8 U.S.C.

        § 1227(a)(1)(H)(i)(I). Julmice requested such a waiver, but an immigration judge

        concluded he was ineligible for one. Noting that Julmice’s father was deceased, the

        immigration judge followed Matter of Federiso, 24 I. & N. Dec. 661, 664 (B.I.A. 2008), a




                                                        2
USCA4 Appeal: 21-1177       Doc: 42        Filed: 03/23/2022      Pg: 3 of 8




        precedential Board decision concluding that a deceased parent is not a qualifying relative

        for waiver eligibility.

               Julmice appealed to the Board, noting that the Ninth Circuit had already rejected

        Federiso’s living-parent requirement as contrary to the statutory text. See Federiso v.

        Holder, 605 F.3d 695 (9th Cir. 2010). Without engaging with the Ninth Circuit’s reasoning,

        the Board declined to revisit Federiso and adopted and affirmed the immigration judge’s

        decision holding Julmice ineligible.

                                                       II.

               This case raises a discrete question of statutory interpretation: To be eligible for a

        Section 1227(a)(1)(H)(i) waiver, must a person be the son or daughter of a currently living

        U.S. citizen or lawful permanent resident? The Board answered yes, and we review that

        determination using the familiar Chevron framework. See Immigration & Naturalization

        Serv. v. Aguirre-Aguirre, 526 U.S. 415, 424 (1999) (holding that the Board’s construction

        of the statutes it administers warrants Chevron deference). We first use “traditional tools

        of statutory construction” to determine “whether Congress has directly spoken to the

        precise question at issue.” Prudencio v. Holder, 669 F.3d 472, 480 (4th Cir. 2012) (citation

        omitted). If—and only if—our interpretive toolkit leaves us with a genuine ambiguity do

        we reach the second question, which asks whether the agency’s considered views about the

        meaning of the statute are “reasonable.” Id.

               Here, our analysis ends at step one. The relevant statutory text says the Attorney

        General “may” waive removal “for any alien . . . who . . . is the spouse, parent, son, or

        daughter of a citizen of the United States.” 8 U.S.C. § 1227(a)(1)(H)(i)(I). The subject of


                                                       3
USCA4 Appeal: 21-1177         Doc: 42      Filed: 03/23/2022      Pg: 4 of 8




        the sentence is the “alien” seeking the waiver, and the relevant verb (“is”) appears in the

        present tense. In contrast, there is no present-tense verb (or any verb at all) applicable to

        the citizen parent. Hearing the sentence “Olivia is the child of a U.S. citizen,” a listener

        might safely assume that Olivia is currently alive but has no syntax-based reason to assume

        the referenced parent remains living (as one might if the sentence read “Olivia is the child

        of a parent who is a U.S. citizen”). Simply put, “an ordinary speaker of English would say

        that” a still-living child remains the child of a deceased parent. Comcast Corp. v. National

        Ass’n of African American-Owned Media, 140 S. Ct. 1009, 1015 (2020); accord Federiso,

        605 F.3d at 698 (“A child never ceases to be his mother’s son. He always is her son, even

        after her death.”).

               The Board never explained how its contrary view is consistent with (much less

        mandated by) the statutory text. On appeal, the government relies primarily on a purported

        statutory “silence,” noting that the relevant provision does not specify whether the parent

        must be living or dead. U.S. Br. 16.

               Without question, Chevron deference applies to certain statutory silences, such as

        when Congress enacts a broadly worded rule without specifying how that rule must be

        implemented in particular situations. See, e.g., Environmental Prot. Agency v. EME Homer

        City Generation, L.P., 572 U.S. 489, 513–15 (2014). “Silence, however, does

        not . . . automatically mean that a court can proceed to Chevron step two,” Arangure v.

        Whitaker, 911 F.3d 333, 338 (6th Cir. 2018), because “sometimes statutory silence” merely

        reflects “limit[s]” on “agency discretion,” Entergy Corp. v. Riverkeeper, Inc., 556 U.S.

        208, 223 (2009). For example, “‘[t]hou shall not kill’ is a mandate neither silent nor


                                                     4
USCA4 Appeal: 21-1177       Doc: 42         Filed: 03/23/2022      Pg: 5 of 8




        ambiguous about whether murder is permissible if committed after 5:00 p.m.,” even though

        it is “silent” about what time the deed is done. AFL-CIO v. Federal Election Comm’n, 333

        F.3d 168, 181 (D.C. Cir. 2003) (Henderson, J., concurring in the judgment). So too here:

        Saying the statute is “silent” about whether the parent must currently be alive is just another

        way of saying Congress chose not to include such a requirement, and the government

        cannot invoke that silence “to impose unilaterally novel substantive requirements beyond

        those” Congress enacted. Federiso, 605 F.3d at 698.

               The government also asserts that the statute’s use of the present tense “is” connotes

        an ongoing parent-child relationship. That may well be true when it comes to Section

        1227(a)(1)(H)(i)’s use of the word “spouse”—a relationship that certainly terminates on

        divorce and is normally understood to terminate on death as well. (After all, a widowed

        person may remarry without violating anti-bigamy laws.) But, in ordinary English, we

        continue to refer to someone as the “son of ” or “daughter of ” their parent in the present

        tense even long after the parent has died.

               The government’s efforts to conjure a counterexample simply confirm the point

        because all involve changing Congress’s chosen language in some material way. Most

        invert the syntax so that the deceased parent (not the still-living child) is the subject. See,

        e.g., U.S. Br. 17 (wondering whether a man could “describe his [deceased] mother in the

        present tense five years later”). Another changes both the noun (from “any alien” to “a

        child”) and the verb (from “is” to “describes”) while adding a preposition (“with”) that




                                                      5
USCA4 Appeal: 21-1177      Doc: 42          Filed: 03/23/2022        Pg: 6 of 8




        appears nowhere in the statute. See id. (“a child whose parents are deceased describes

        himself as an orphan, not as a child with two parents”). 1

               True, a different provision of the same title of the U.S. Code refers to someone who

        “is the parent of a citizen of the United States or was a parent of a citizen of the United

        States who, within the past 2 years, lost or renounced citizenship status related to an

        incident of domestic violence or died.” 8 U.S.C. § 1154(a)(1)(A)(vii)(I). Read in isolation,

        that provision might suggest Congress sometimes views a parent’s relationship with their

        child (though not necessarily a child’s relationship with their parent) as terminating at the

        child’s death. But, even then, the implication is not so clear because that statute references

        both the parent of a deceased citizen child and the parent of “a citizen of the United States

        who . . . lost or renounced citizenship status.” Id. In other words, Congress may well have

        chosen to use “was” in that statute to include parents of certain people who once had—but

        later lost—U.S. citizenship. See infra note 2. And regardless of how that statute is properly

        interpreted (a point we do not decide), any comparison of Section 1227(a)(1)(H)(i) with

        the quite different language of a far removed sub-sub-subparagraph of the same general

        Act “do[es] not create the kind of ‘stark contrast’ that might counsel adoption of a meaning

        other than the most natural one.” Babcock v. Kijakazi, 142 S. Ct. 641, 646 (2022).

               One also might argue that—even if Julmice is still the child of his deceased father—

        he is no longer the child of “a citizen of the United States” because his father (the argument


               1
                 The government also notes parental rights may be legally terminated before death.
        This case does not require us to decide whether a person might be eligible for a waiver
        based solely on a biological—as opposed to a legal—relationship with a U.S. citizen
        parent, so we do not reach that question.

                                                      6
USCA4 Appeal: 21-1177      Doc: 42          Filed: 03/23/2022     Pg: 7 of 8




        would go) is no longer a U.S. citizen following the father’s death. But the Board did not

        rely on that theory in Federiso and the government affirmatively disclaimed it at oral

        argument. Oral Arg. 19:25–20:17. For that reason, it is at minimum unclear whether any

        such argument is properly before us. Compare Amaya v. Rosen, 986 F.3d 424, 430 (4th

        Cir. 2021) (noting that this Court has “suggested that standards of review cannot be waived

        and that Chevron deference is such a standard of review”), with Jimenez-Rodriguez v.

        Garland, 996 F.3d 190, 194 (4th Cir. 2021) (declining to consider whether a Board decision

        could be sustained under a statutory provision the agency had never relied on), and Ortez-

        Cruz v. Barr, 951 F.3d 190, 197 n.5 (4th Cir. 2020) (declining to consider an issue the

        government “confirmed that it ha[d] abandoned” at oral argument).

               Regardless, any such argument would fail as well. For one thing, it founders on the

        same grammatical shoals as the government’s view of the parent-child relationship. The

        statute asks whether Julmice “is” the son of a U.S. citizen, not whether his father is still a

        U.S. citizen following the father’s death.

               The broader statutory context does nothing to undermine this interpretation; rather,

        it tends to confirm it. Most notably, other provisions of the Immigration and Nationality

        Act repeatedly refer to “citizens” in situations where context makes clear the citizen in

        question may—or even in one instance, must—be deceased. See 8 U.S.C. § 1430(d)

        (authorizing the naturalization of “[a]ny person who is the surviving spouse, child, or

        parent of a United States citizen, whose citizen spouse, parent, or child dies during a period

        of honorable service in an active duty status in the Armed Forces of the United States”);

        §§ 1403–1405 (granting retroactive citizenship to people born in Alaska, Hawaii, and the


                                                      7
USCA4 Appeal: 21-1177       Doc: 42          Filed: 03/23/2022      Pg: 8 of 8




        Canal Zone without regard to whether they were still living decades later); see also

        §§ 1401(c), 1101(c)(2) (granting citizenship at birth to children born to “parents both of

        whom are citizens of the United States” while specifically defining “parent” to include “a

        deceased parent” in some circumstances). And although numerous provisions involve

        “citizens” performing acts only possible while alive—such as filing certain petitions, see,

        e.g., § 1154(a)(1)(A)(i)—nothing in the Act suggests it is linguistically odd to refer to a

        still-living person as the child of a deceased U.S. citizen. 2

                                                *      *       *

               The government insists that treating Julmice as an eligible “son” is incompatible

        with “the purpose for enacting the fraud waiver,” which (it thinks) “exists in large part to

        keep the families of United States citizens together.” U.S. Br. 14–16; accord Federiso, 24

        I. & N. Dec. at 664 (similar). But “no amount of policy-talk can overcome . . . plain

        statutory” text. Niz-Chavez v. Garland, 141 S. Ct. 1474, 1486 (2021). The question here

        is not whether Julmice should be granted a waiver as a matter of executive discretion—it

        is whether Congress has forbidden one via legislative command. Because the answer is

        no, we grant the petition for review, vacate the Board’s decision, and remand for further

        proceedings.

                                                                                     SO ORDERED



               2
                 In contrast, it may well be odd to refer to someone as “the child of a United States
        citizen” in situations where the parent has renounced or been stripped of their U.S.
        citizenship. That question, however, is unrelated to—and arises regardless of whether—
        the parent in question is currently living. This case does not require us to address that
        situation and we therefore do not.

                                                       8